DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 25 April 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loftin (US-20110049168-A1) (newly cited) in view of Docherty (US-20140314339-A1) (newly cited) and Bomba et al. (US 20150314938 A1) (previously cited).
Regarding claim 1, Loftin teaches a flexible package comprising a substrate base layer (top surface); and a film layer (resealable cover) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer (Loftin, Abstract, Par. 0011-0013, and Figs. 1-2). Loftin further teaches that the adhesive layer comprises at least one adhesive zone, and a zone comprising an adhesive deadener that extends continuously in a machine direction, in a lane having parallel edges, wherein the film layer forms at least one pull tap which is disposed within the adhesive deadening zone (Loftin, Par. 0011-0014, and Figs. 1-3 – see annotated Fig. 2 below).

    PNG
    media_image1.png
    781
    1006
    media_image1.png
    Greyscale

Loftin annotated Fig. 2

Loftin does not teach that the adhesive deadening zone is free from adhesive. 
Docherty teaches a flexible package comprising a base substrate layer and a film layer, wherein the substrate layer and the film layer are joined together by a pressure sensitive adhesive (Docherty, Abstract, Par. 0002, 0057-0059, Figs. 1, and 7). Docherty further teaches a pull tab formed on the film layer wherein the film layer can comprise an adhesive deadener or can be free of adhesive (Docherty, Par. 0022-0023, 0061, 0065, Figs. 1 and 7).
Since both Loftin and Docherty are analogous art as they both teach flexible packages comprising a base substrate layer and a film layer wherein the substrate layer and the film layer are joined by an adhesive, and comprise an adhesive free or deadening tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Docherty to create the tab of Loftin to be free of adhesive. This would allow for a tab that can be lifted and peeled to open the package, without the tab adhering to the substrate base layer (Docherty, Par. 0022-0023, 0061, and 0065).
Modified Loftin does not specifically disclose that the film layer is scored to form the pull tab.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) down the center to form pull tabs (Bomba, Abstract, Par. 0001, 0021-0024, 0060-0061, 0091, Figs. 1b, 2, and 3).
Since both modified Loftin and Bomba teach flexible packages comprising a resealable opening device comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to score the film layer of modified Loftin down the center. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057).
Regarding claim 2, modified Loftin teaches that the film layer is scored to form at least one resealable flap continuous with the at pull tab (Bomba, 0059-0062, Figs 2, 10, and 14).
Regarding claim 3, modified Loftin teaches that the resealable flap may be separated from the base layer and resealed to the base layer via the pressure sensitive adhesive (Loftin, Par. 0011-0014).
Regarding claim 4, modified Loftin teaches that the pull tab and resealable flap are aligned to be lifted in the machine direction (Loftin, Par. 0011-0014 and Fig. 2).
Regarding claim 5, modified Loftin teaches that the at least one adhesive-free zone is disposed continuously, in the machine direction, in the approximate center of the film (Loftin, Figs 1-2).
Regarding claim 12, modified Loftin teaches all of the elements of the claimed invention as stated above for claim 1. Modified Loftin does not teach that the packaging comprises tamper-evident indicators. 
Docherty teaches a flexible package comprising a base substrate layer and a film layer, wherein the substrate layer and the film layer are joined together by a pressure sensitive adhesive (Docherty, Abstract, Par. 0002, 0057-0059, Figs. 1, and 7). Docherty further teaches that the packaging comprises tamper-evident indicators (Docherty, Par. 0110 and Claims 1 and 6).
Since both modified Loftin and Docherty are analogous art as they both teach flexible packages comprising a base substrate layer and a film layer wherein the substrate layer and the film layer are joined by an adhesive, and comprise an adhesive free or deadening tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Docherty to include tamper evident indicators in the package of modified Loftin. This would allow for visual cues that show if the package has been already been opened (Docherty, Par. 0110).
Regarding claim 20, Loftin teaches a flexible package comprising a substrate base layer (top surface); and a film layer (resealable cover) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer (Loftin, Abstract, Par. 0011-0013, and Figs. 1-2). Loftin further teaches that the adhesive layer comprises at least one adhesive zone, and a zone comprising an adhesive deadener that extends continuously in a machine direction, in a lane having parallel edges, wherein the film layer forms at least one pull tap which is disposed within the adhesive deadening zone (Loftin, Par. 0011-0014, and Figs. 1-3 – see annotated Fig. 2 above). Loftin further teaches that the flexible package is formed from films that are fed through a printing press, joined together, and cut to form the flexible package. Therefore, Loftin teaches a film comprising a plurality of the flexible packages.
Loftin does not teach that the adhesive deadening zone is free from adhesive. 
Docherty teaches a flexible package comprising a base substrate layer and a film layer, wherein the substrate layer and the film layer are joined together by a pressure sensitive adhesive (Docherty, Abstract, Par. 0002, 0057-0059, Figs. 1, and 7). Docherty further teaches a pull tab formed on the film layer wherein the film layer can comprise an adhesive deadener or can be free of adhesive (Docherty, Par. 0022-0023, 0061, 0065, Figs. 1 and 7).
Since both Loftin and Docherty are analogous art as they both teach flexible packages comprising a base substrate layer and a film layer wherein the substrate layer and the film layer are joined by an adhesive, and comprise an adhesive free or deadening tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Docherty to create the tab of Loftin to be free of adhesive. This would allow for a tab that can be lifted and peeled to open the package, without the tab adhering to the substrate base layer (Docherty, Par. 0022-0023, 0061, and 0065).
Modified Loftin does not specifically disclose that the film layer is scored to form the pull tab.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) down the center to form pull tabs (Bomba, Abstract, Par. 0001, 0021-0024, 0060-0061, 0091, Figs. 1b, 2, and 3).
Since both modified Loftin and Bomba teach flexible packages comprising a resealable opening device comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to score the film layer of modified Loftin down the center. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Loftin in view of Docherty and Bomba et al. as applied to claims 1 and 5 above, further in view of Clark et al. (US 20160122109) (previously cited).
Regarding claim 6, modified Loftin teaches all of the elements of the claimed invention as stated above for claims 1 and 5. Modified Loftin further teaches that the adhesive-free zone is at the center of the film layer (Loftin, Figs. 1-2).
Modified Loftin does not teach that at least two cavities are scored in the base layer, each cavity being disposed to opposite sides of the adhesive-free zone.
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) (Clark, Par. 0002, 0007, 0050, 0082, Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab (Clark, Par. 0024-0026, 0052-0053, 0065, Figs. 2, 15, and 21). The sealing panel comprises resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs (Clark, Par. 0015, 0020, 0026, 0050-0059, 0072, 0078, 0079, Figs. 2, 15, and 21). The pulling tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled (Clark, Par. 0007-0009, 0078). 
 
    PNG
    media_image2.png
    721
    966
    media_image2.png
    Greyscale

Clark, Annotated Fig. 21

Since both modified Loftin and Clark are both directed towards flexible packaging with resealable adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities with panels disposed over the cavities, wherein the cavities are opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of modified Loftin comprises two openings with products, wherein the cavities are disposed adjacent the adhesive free zone. Further, as the cavities are on opposite sides of the center of the packaging, the cavities are adjacent opposite sides of the adhesive free zone (i.e. the top and bottom of the adhesive free zone).
Regarding claim 7, modified Loftin teaches that the film layer is scored to form at least two resealable flaps continuous with the at least two pull tabs (Bomba, 0059-0062, Figs 2, 10, and 14)
Regarding claim 8, modified Loftin teaches that the at least two resealable flaps are resealably affixed, via the pressure sensitive adhesive, to a portion of the substrate layer defining the at least two cavities (Loftin, Par. 0011-0014 and Figs. 1-2; Clark, Figs 15 and 21).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Loftin in view of Docherty and Bomba et al. as applied to claim 1 above, and further in view of Repko et al. (US 3,259,303) (previously cited).
Regarding claims 10 and 11, as described above, modified Loftin teaches a flexible package that reads on the limitations of claim 1. 
Modified Loftin is silent regarding the adhesive-free zone is disposed left or right of the center of the film layer as required by the instant claim 10. Modified Loftin further does not teach that the pull tab and resealable flap are aligned to be lifted in a direction which is approximately perpendicular to the machine direction as required by the instant claim 11.
Repko discloses a flexible container including an easy opening and a resealing means formed from a composite web (Repko, col. 1 lines 9-11 and col. 2 lines 10-25). The container has an outer web portion (23) that is pulled away from an adhesive tape (18) perpendicular to the machine direction to provide an opening for removing the container contents (Repko, col. 2 lines 55-61, Fig. 1, and 3). 

    PNG
    media_image3.png
    533
    775
    media_image3.png
    Greyscale

Figure 3 of Repko illustrating a resalable package
Since both modified Loftin and Repko are analogous art as they are both directed towards resealable packaging formed from continuous films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the flexible package of modified Loftin by having a continuous adhesive and adhesive free area to the left or right as taught by Repko motivated by the expectation of attaining an easy means of opening and resealing the packaging perpendicular to the machine direction. 
As such, the pressure sensitive adhesive of modified Loftin is on the left or right of the flexible package and the tab opens (i.e., adhesive-free zone) perpendicular to the machine direction, which reads on the limitations of the at least one adhesive-free zone is disposed continuously in the machine direction, left or right of the center of the film layer, and the film layer is scored to form at least one resealable flap which is continuous with the at least one pull tab, wherein both the pull tab and resealable flap are aligned to be lifted in a direction which is approximately perpendicular to the machine direction recited in claims 10 and 11. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loftin in view of Docherty, Bomba et al., and Clark et al.
Regarding claim 13, Loftin teaches a flexible package comprising a substrate base layer (top surface); and a film layer (resealable cover) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer (Loftin, Abstract, Par. 0011-0013, and Figs. 1-2). Loftin further teaches that the adhesive layer comprises at least one adhesive zone, and a zone comprising an adhesive deadener that extends continuously in a machine direction in the center of the film layer, wherein the film layer forms at least one pull tap which is disposed within the adhesive deadening zone (Loftin, Par. 0011-0014, and Figs. 1-3 – see annotated Fig. 2 above).
Loftin does not teach that the adhesive deadening zone is free from adhesive. 
Docherty teaches a flexible package comprising a base substrate layer and a film layer, wherein the substrate layer and the film layer are joined together by a pressure sensitive adhesive (Docherty, Abstract, Par. 0002, 0057-0059, Figs. 1, and 7). Docherty further teaches a pull tab formed on the film layer wherein the film layer can comprise an adhesive deadener or can be free of adhesive (Docherty, Par. 0022-0023, 0061, 0065, Figs. 1 and 7).
Since both Loftin and Docherty are analogous art as they both teach flexible packages comprising a base substrate layer and a film layer wherein the substrate layer and the film layer are joined by an adhesive, and comprise an adhesive free or deadening tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Docherty to create the tab of Loftin to be free of adhesive. This would allow for a tab that can be lifted and peeled to open the package, without the tab adhering to the substrate base layer (Docherty, Par. 0022-0023, 0061, and 0065).
Modified Loftin does not specifically disclose that the film layer is scored to form the pull tab or wherein the pull tab is scored down its center such that it can be separated into two pull tabs. Modified Loftin further does not teach that the film layer is additionally scored to form two resealable flaps which are continuous with each of the two pull tabs.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) down its center to form separate pull tabs wherein at least two resealable flaps continuous with the at least two pull tabs are formed (Bomba, Abstract, Par. 0001, 0021-0024, 0059-0061, 0091, Figs. 1b, 2, 3, 10, and 14).
Since both modified Loftin and Bomba teach flexible packages comprising a resealable opening device comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to score the film layer of modified Loftin down the center. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057). 
Modified Loftin does not teach that the substrate layer is scored to form two cavities which are disposed on opposite sides of the at least one adhesive-free zone and are aligned with the two resealable flaps.
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) (Clark, Par. 0002, 0007, 0050, 0082, Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab (Clark, Par. 0024-0026, 0052-0053, 0065, Figs. 2, 15, and 21). The sealing panel comprises resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs (Clark, Par. 0015, 0020, 0026, 0050-0059, 0072, 0078, 0079, Figs. 2, 15, and 21). The pulling tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled (Clark, Par. 0007-0009, 0078). 
Since both modified Loftin and Clark are both directed towards flexible packaging with resealable adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities with panels disposed over the cavities, wherein the cavities are opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of modified Loftin comprises two openings with products, wherein the cavities are disposed adjacent the adhesive free zone. Further, as the cavities are on opposite sides of the center of the packaging, the cavities are adjacent opposite sides of the adhesive free zone (i.e. the top and bottom of the adhesive free zone).
Regarding claim 14, modified Loftin teaches that the adhesive zone is disposed such that it releasably affixes the resealable flaps to a portion of the substrate base layer defining the two cavities (Loftin, Par. 0011-0014 and Figs. 1-2; Clark, Figs 15 and 21).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest applied prior art of record is Loftin taken in combination with Docherty and Bomba which teaches what is described in paragraphs 5-25 above.  The closest applied prior art of record does not reasonably teach or suggest a pull tab that is scored down its center such that it can be separated into pull tabs or that the film layer is scored to form two resealable flaps which are continuous with each of the two pull tabs. The closest applied prior art of record also does not teach that the base layer is scored to form two cavities disposed on opposite sides of an adhesive free zone and are aligned with the two resealable flaps. The closest applied prior art of record further does not teach that the adhesive free zone is disposed between the two cavities and has a width which is less than the distance between the two cavities. 
The prior art of record does not disclose or render obvious the invention of claim 9.
For the reasons stated above, the subject matter of claim 9 is allowable over the prior art of record.

Response to Arguments
Applicant’s remarks and amendments filed on 25 July, 2022 have been fully considered.
Applicant argues that Renders does not teach the adhesive free zone of the independent claims. This is found persuasive.
A new grounds of rejection has been made as stated above. The new grounds of rejection no longer relies upon previously cited Renders. Instead, the new grounds of rejection now relies on newly cited Loftin as the primary reference. Further, the subject matter of dependent claim 9 has been found allowable over the prior art of record as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782